                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                           Chief Judge Philip A. Brimmer

Civil Case No. 19-cv-03395-PAB

ALEXANDER TORRES ORELLANA,

       Petitioner,

v.

JOHN CHOATE, Warden, The GEO Group, Aurora Immigration and Customs
Enforcement Processing Center,
JEFFREY LYNCH, Field Director, Immigration and Customs Enforcement,
MATTHEW T. ALBENCE, Acting Director for Immigration and Customs Enforcement,
CHAD WOLF, Acting Secretary of the Department of Homeland Security, and
WILLIAM BARR, Attorney General, United States of America,

     Respondents.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________

       This matter is before the Court on petitioner’s Motion for Temporary Restraining

Order, Preliminary Injunction, and Order to Show Cause [Docket No. 2], filed pursuant

to petitioner’s Petition for Writ of Habeas Corpus and Declaratory and Injunctive Relief

[Docket No. 1]. The Court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 2241.

Petitioner asks the Court to order respondents to provide petitioner with an

individualized bond hearing. Docket No. 2 at 12. This matter arises from Immigration

and Custom Enforcement (“ICE”) detaining petitioner, a citizen of Honduras, since

September 30, 2019. Docket No. 1 at 2, ¶ 1.

I. BACKGROUND

       Petitioner first entered the United States in March 2001. Prelim. Injunc. Hrg.,

Jan. 9, 2020, Petitioner Exh. 1 (stipulated facts) at 1, ¶¶ 1-2. Petitioner was ordered
removed in absentia on December 2, 2005. Id., ¶ 3. In December 2010, after petitioner

was “encountered” by ICE, ICE removed petitioner to Honduras. Id. at 2, ¶¶ 4-5.

Without legal authorization, petitioner returned to the United States in April 2011. Id.,

¶ 6. ICE “encountered and detained” petitioner on Septem ber 30, 2019. Id., ¶ 7. That

same day, ICE issued a Notice of Intent to Reinstate, and did reinstate, the 2005

removal order. Id., ¶¶ 8-9. Petitioner expressed a fear of returning to Honduras and,

on October 10, 2019, U.S. Citizenship and Immigration Services (“USCIS”) found that

petitioner had established a reasonable fear of torture. Id., ¶¶ 10-11. Petitioner’s case

was referred to an immigration judge at the Aurora Immigration Court in Colorado to

determine whether petitioner “can meet the requirements for withholding of removal to

Honduras,” id., ¶ 12, a so-called “withholding of removal-only” (“WOR-only”)

proceeding. Docket No. 2 at 2. Petitioner is currently being held at a detention facility

in Aurora, Colorado. Docket No. 1 at 3, ¶ 7. Petitioner’s W OR-only hearing is

scheduled for February 5, 2020, although petitioner has requested a sixty to ninety day

continuance to “allow for testimony by an expert witness.” Exh. 1 at 2, ¶¶ 13, 15. On

January 9, 2020, the Court held a preliminary injunction hearing in this case. Docket

No. 17. At the time of the hearing, petitioner’s request for a continuance of the WOR-

only hearing had not been ruled on.

       In his habeas corpus petition, petitioner requests that the Court order an

individualized bond hearing pursuant to 8 U.S.C. § 1226(a). Docket No. 1 at 18.

Petitioner claims that he has been entitled to such a hearing since October 10, 2019,

the date on which a USCIS asylum officer certified petitioner’s reasonable fear of



                                             2
torture claim. Id. at 2; Exh. 1 at 2, ¶¶ 10-11.

       II. LEGAL STANDARD

       To succeed on a motion for a preliminary injunction, the moving party must show

(1) a likelihood of success on the merits; (2) a likelihood that the movant will suffer

irreparable harm in the absence of preliminary relief; (3) the balance of equities tips in

the movant’s favor; and (4) the injunction is in the public interest. Little v. Jones, 607

F.3d 1245, 1251 (10th Cir. 2010); RoDa Drilling Co. v. Siegal, 552 F.3d 1203, 1208

(10th Cir. 2009) (citing Winter v. Nat. Res. Def. Council, Inc., 555 US. 7, 20 (2008)).

“[B]ecause a preliminary injunction is an extraordinary remedy, the right to relief must

be clear and unequivocal.” Beltronics USA, Inc. v. Midwest Inventory Distrib., LLC, 562

F.3d 1067, 1070 (10th Cir. 2009) (quotations and citation omitted). Granting such

“drastic relief,” United States ex rel. Citizen Band Potawatomi Indian Tribe v. Enter.

Mgmt. Consultants, Inc., 883 F.2d 886, 888-89 (10th Cir. 1989), is the “exception rather

than the rule.” GTE Corp. v. Williams, 731 F.2d 676, 678 (10th Cir. 1984).

       There are three types of preliminary injunctions that are disfavored:

(1) injunctions that disturb the status quo, (2) injunctions that are mandatory rather than

prohibitory, and (3) injunctions that provide the movant substantially all the relief it could

feasibly attain after a full trial on the merits. See Schrier v. Univ. of Colo., 427 F.3d

1253, 1260 (10th Cir. 2005). In seeking a disfavored injunction, “the movant must

make a strong showing both with regard to the likelihood of success on the merits and

with regard to the balance of harms.” Fish v. Kobach, 840 F.3d 710, 724 (10th Cir.

2016) (quotations and alterations omitted); see also Schrier, 427 F.3d at 1259 (stating



                                              3
that such injunctions “must be more closely scrutinized to assure that the exigencies of

the case support the granting of a remedy that is extraordinary even in the normal

course” (quotations omitted)). Petitioner seeks the same relief through his motion for

preliminary injunction as he does through the resolution of his petition for writ of habeas

corpus and, therefore, it falls under the heightened standard for preliminary injunctions.

See Schrier, 427 F.3d at 1260. The parties agree that petitioner’s claim is subject to

the disfavored injunction standard. Docket No. 14 at 2 n.2.

       III. ANALYSIS

       Petitioner’s motion requires the Court to determine whether 8 U.S.C. § 1226 or

8 U.S.C. § 1231 governs petitioner’s detention and whether he is entitled to an

individualized bond hearing. See Guzman Chavez v. Hott, 940 F.3d 867, 873 (4th Cir.

2019). If § 1226 controls, then petitioner is entitled to such a hearing . See

§ 1226(a)(2). On the other hand, if § 1231 controls, petitioner has no right to a bond

hearing and must await the results of the WOR-only hearing. See § 1231(a)(2). The

resolution of this issue has created a split among the circuits. Compare Guzman

Chavez, 940 F.3d at 882 (holding that § 1226 governs), and Guerra v. Shanhan, 831

F.3d 59 (2d Cir. 2016) (same), with Guerrero-Sanchez v. Warden York Cty. Prison, 905

F.3d 208 (3d Cir. 2018) (holding that § 1231 governs), and Padilla-Ramirez v. Bible,

882 F.3d 826 (9th Cir. 2017) (same).

       Respondents contend that § 1231 governs petitioner’s detention. That section

states that, “when an alien is ordered removed, the Attorney General shall remove the

alien from the United States within a period of 90 days.” 8 U.S.C. § 1231(a)(1)(A). The



                                             4
ninety day “removal period” begins, as relevant to this dispute, on “[t]he date the order

of removal becomes administratively final.” Id., § 1231(a)(1)(B)(i). Respondents argue

that, because petitioner’s reinstated removal order cannot be “reopened or reviewed,”

id., § 1231(a)(5), petitioner has been “ordered removed” pursuant to § 1231(a)(1)(A).

Docket No. 11 at 12. Thus, according to respondents, the reinstated removal order is

administratively final and triggers the ninety day removal period under § 1231(a)(1)(B).

Id. at 6. Respondents additionally argue that an alien may be detained beyond the

ninety day removal period as long as “reasonably necessary to bring about that alien’s

removal from the United States.” Zadvydas v. Davis, 533 U.S. 678, 689 (2001).

       Petitioner argues that § 1226 governs his detention. That section states that “an

alien may be . . . detained pending a decision on whether the alien is to be removed

from the United States.” § 1226(a). As relevant here, an alien may be released on

bond “pending a decision” on whether to remove the alien from the United States. Id.,

§ 1226(a)(2)(A). Petitioner argues that the decision on whether he is “to be removed”

will not be made until the conclusion of his WOR-only hearing. Docket No. 2 at 7, ¶ 26.

Therefore, petitioner contends, the decision is still “pending” and § 1231’s removal

period has not begun, making § 1226 the operative statute and entitling petitioner to an

individualized bond hearing. Id.

       The Court agrees with and adopts the reasoning of the Third Circuit in Guerrero-

Sanchez on this issue. 905 F.3d at 215-19. The Court finds that § 1231 “is the more

logical source of authority” because (1) a “removal order is unquestionably final when it

is first entered” and (2) “the placement of § 1231(a)(5), which governs reinstated orders



                                             5
of removal, within the post-removal provision itself evidences Congress’s intent that

§ 1231(a),” not § 1226, “governs the detention of aliens with reinstated orders of

removal, even when they pursue” WOR-only proceedings. Id. at 216.1

       Because § 1231 governs petitioner’s detention, he is not entitled to an

individualized bond hearing.2 The Court therefore denies petitioner’s motion for

injunctive relief [Docket No. 2] in its entirety and, because petitioner seeks the same

relief in his habeas corpus petition, the Court also denies the petition [Docket No. 1].

       IV. CONCLUSION

       For the foregoing reasons it is

       ORDERED that petitioner’s Motion for Temporary Restraining Order, Preliminary

Injunction, and Order to Show Cause [Docket No. 2] is DENIED. It is further

       ORDERED that the Petition for Writ of Habeas Corpus and Declaratory and

       1
          In Luna-Garcia v. Holder, 777 F.3d 1182 (10th Cir. 2015), the Tenth Circuit
stated that, “where an alien pursues reasonable fear proceedings following the
reinstatement of a prior order of removal, the reinstated removal order is not final until
the reasonable fear proceedings are complete.” 777 F.3d at 1186. While this
statement appears to be relevant, see Reyes v. Lynch, 15-cv-00442-MEH, 2015 WL
5081597, at *3 (D. Colo. Aug. 28, 2015), the issue in Luna-Garcia was the availability of
judicial review for aliens to appeal their reasonable fear determination. Luna-Garcia,
777 F.3d at 1186. Specifically, Luna-Garcia involved “the point at which a reinstated
removal order becomes final for the purposes of calculating the time to petition for
review.” Id. at 1185. If a reinstated removal order is considered final based on the date
of the initial order, aliens going through WOR-only proceedings would have no ability to
seek review of an immigration judge’s decision. Id. at 1186. The availability of judicial
review is not at issue here, and petitioner acknowledged at the preliminary injunction
hearing that any statement in Luna-Garcia outside the context of judicial review is dicta.
       2
         Petitioner requests that, given the Court’s conclusion that § 1231 governs his
detention, the Court should order “an individualized bond hearing if [petitioner] is still
detained at the 180-day mark.” Docket No. 14 at 13 n.8. However, petitioner only
raised this argument in his reply. Given that the 180-day point has not occurred, the
request is premature and is denied without prejudice.

                                             6
Injunctive Relief [Docket No. 1] is DENIED. It is further

       ORDERED that judgment shall enter for respondents and against petitioner on

all claims. It is further

       ORDERED that, within 14 days of the entry of judgment, respondent may have

its costs by filing a bill of costs with the Clerk of the Court. It is further

       ORDERED that this case is closed.


       DATED January 24, 2020.

                                             BY THE COURT:


                                              S/Philip A. Brimmer
                                             PHILIP A. BRIMMER
                                             Chief United States District Judge




                                                7
